El Juez Asociado Señor Rebollo López
emitió la opinión del Tribunal.
El presente recurso nos permite resolver si el padre, que de manera intencional e injustificada se niega a reconocer *229a un hijo habido fuera de matrimonio, le responde a este hijo al amparo de las disposiciones del Art. 1802 del Código Civil de Puerto Rico, 31 L.P.R.A. see. 5141, por los daños y perjuicios que el hijo pueda haber sufrido con motivo de la negativa injustificada de reconocerlo; controversia que no resolvimos, o que dejamos inconclusa, en García v. Acevedo, 123 D.P.R. 624 (1989). Resolvemos en la negativa; veamos por qué.
H-l
Los hechos que dan lugar a los recursos consolidados del epígrafe son sorprendentemente sencillos.
La demandante Elba María Martínez, mujer de treinta y seis (36) años de edad, radicó demanda ante el Tribunal Superior de Puerto Rico, Sala de Mayagüez, contra Pablo McDougal, su alegado padre, en la cual solicitó ser decla-rada hija de éste. En adición, y como segunda causa de acción, reclamó los daños y perjuicios alegadamente sufri-dos por ella como consecuencia de la negativa injustificada de reconocerla.
Originalmente, el demandado McDougal negó que fuera el padre de la demandante. Con posterioridad a llevarse a cabo unos exámenes sobre histocompatibilidad, McDougal aceptó la paternidad, quedando pendiente la causa de ac-ción relativa a los daños y perjuicios reclamados. Cele-brado el correspondiente juicio, el tribunal de instancia de-claró con lugar la demanda radicada, condenando al demandado al pago de una suma de quince mil dólares ($15,000) por concepto de los sufrimientos y angustias mentales sufridos por la demandante, dimanantes de la negativa injustificada de reconocimiento, durante el año *230inmediatamente anterior a la fecha de la radicación de la demanda(1)
Aun cuando así específicamente no se hace constar, el dictamen del tribunal de instancia se fundó, en primer tér-mino, en la reconocida y reiterada doctrina a los efectos de que para que exista responsabilidad bajo las disposiciones del Art. 1802 del Código Civil, ante, la parte actora debe demostrar que el demandado incurrió en una acción u omi-sión negligente o culposa, la ocurrencia de un daño y la correspondiente relación causal entre el daño sufrido por dicha parte actora y la conducta negligente o culposa del demandado. Se concluyó y se resolvió, en segundo lugar, por el tribunal de instancia que todo padre tiene el “deber jurídico” de reconocer a los hijos que procrea y que la “omi-sión” —intencional, culposa o dolosa— en que incurre al así no hacerlo da lugar a una causa de acción en daños bajo el citado Art. 1802 del Código Civil.
Inconformes, ambas partes acudieron en revisión ante este Tribunal.(2) Expedimos, y consolidamos, ambos recursos.
*231h-H 1 — 4
La procedencia jurídica en nuestra jurisdiccion.de la ac-ción en daños del hijo contra el padre ha sido objeto de detenida consideración por parte de este Tribunal en, por lo menos, cuatro (4) ocasiones anteriores; todas ellas, sin embargo, en relación con demandas radicadas contra el padre por hijos procreados durante el matrimonio de sus progenitores.
La primera de ellas —ocasión en que, por decirlo así, establecimos la "regla general” a seguir en esta clase de situaciones— lo fue la decisión que emitiéramos en Guerra v. Ortiz, 71 D.P.R. 613 (1950); caso en que el hijo demandó al padre por los daños que sufriera mientras transitaba en un vehículo de motor perteneciente a, y que manejaba, su padre. Expresando que la unidad de la familia, la institución de la patria potestad y las relaciones paterno filiales “están de por sí investidas de un alto interés público y social, tanto para beneficio del hijo como para beneficio del estado”, nos negamos a reconocer la existencia de una causa de acción en estas situaciones al amparo de las disposiciones del Art. 1802 del Código Civil, ante, por razón de que el así hacerlo “sería abrir una brecha peligrosa en la unidad de la familia, constituida bajo el régimen de la patria potestad ejercida por el padre, o por la madre en los casos señalados por el [Ajrtículo 152 [del Código Civil] ...”. (Énfasis suplido.) Guerra v. Ortiz, ante, págs. 623 y 619.
Ello no obstante, en Fournier v. Fournier, 78 D.P.R. 430 (1955), le reconocimos el derecho, bajo las disposiciones del citado Art. 1802, a una hija menor, no emancipada, a instar acción contra su padre por los daños ocasionádoles por éste al matar a la madre, mediante un acto de carácter delic-tivo, estando la madre y el padre divorciados y la hija bajo el cuidado y custodia de la madre, hija que no tenía rela-ción alguna con el padre. Expresamos en dicha decisión *232que, al establecer la antes expuesta doctrina en Guerra v. Ortiz, ante, no había sido nuestra intención enunciarla como una norma absoluta, esto es, “para concederle inmu-nidad a los padres contra acciones de los hijos basadas en culpa y negligencia, por la sola circunstancia del nexo natural que los une, sin estar justificada la inmunidad por consideraciones de orden público”. (Énfasis suplido.) Four-nier v. Fournier, ante, pág. 432. Aclaramos que en Guerra v. Ortiz, ante, pág. 432, el curso de acción seguido estaba plenamente justificado “porque habiendo unidad familiar que proteger y relaciones paternofiliales que conservar, permitir que la acción tuviera éxito, hubiera sido contrario a y en detrimento y menoscabo de la política pública” que favorece la unidad de la familia. Concluimos expresando que:
Es evidente que en Guerra v. Ortiz, supra, había algo que conservar, mediante la aplicación de dicha doctrina, algo cuya destrucción debía evitarse, no solamente en bien del hijo, s[mo] que en provecho del orden social. A cambio de ello, el exigir al allí demandante que renunciara a reclamar del padre una in-demnización, tenía plena justificación. ¿Pero que hay aquí que pueda salvarse en aras de la política pública, y que pueda ofre-cérsele a los hijos en sustitución de su reclamación contra el padre? ... La doctrina que no permite que los hijos demanden a sus padres en cobro de indemnización, por culpa o negligencia, puede en ocasiones, dar lugar a consecuencias rigurosas y du-ras, y su alcance no debe ser ampliado más allá de los límites, sancionados por las razones que le dan justificación y respaldo. (Énfasis suplido.) Fournier v. Fournier, ante, pág. 433.
La “segunda excepción” a la norma expuesta en Guerra v. Ortiz, ante, fue establecida en Drahus v. Nationwide Mutual Ins. Co., 104 D.P.R. 60 (1975), caso en que una hija demandó a la compañía de seguros del padre por los daños que sufriera en un accidente mientras la esposa del asegurado, y madre de la hija demandante, conducía el automóvil del padre. En una decisión, a nuestra manera de ver las cosas un tanto carente de sensibilidad y que denota un exagerado sentido materialista de la vida, este Tribunal *233resolvió que la utilización de la acción directa contra la compañía de seguros que establece el Código de Seguros hace desaparecer “ipso facto, el más leve motivo de preocu-pación por la integridad y la paz familiar que inspiraron nuestro dictamen en Guerra v. Ortiz, ante”, Drahus v. Nationwide Mutual Ins. Co., ante, pág. 63, ya que “[c]uando los daños están cubiertos contractualmente por un asegu-rado que a todas luces no está comprendido en el ámbito afectivo de la familia, la acción no genera la animosidad ni las relaciones tirantes entre padre e hijo que caracterizan la confrontación adversativa, ni se empobrecerá el capital de la familia”. (Énfasis suplido.) íd. Dicho de otra manera, y en forma cruda, este Tribunal resolvió en el citado caso de Drahus v. Nationwide Mutual Ins. Co. que si la acción radicada no le afecta el patrimonio al padre, la acción re-sulta procedente en derecho.
Finalmente, en García v. Acevedo, ante —caso en que anulamos una sentencia que, a pesar que declaraba que el demandado era padre de la demandante a los fines de con-cederle alimentos a esta última, no reconocía todos los de-más derechos filiatorios que como hija ésta tenía bajo nues-tra Constitución— no nos expresamos, por no estar adecuadamente planteado, sobre la procedencia jurídica de la acción en daños que la hija había instado contra el padre por razón de la alegada negativa injustificada de éste de reconocerla como tal. Devolvimos el caso a instancia para que dicho foro, en su momento, resolviera si el demandado era responsable en daños “y si la preservación de la unidad familiar y la posible confusión entre los bienes de la hija [demandante] y de su padre impiden la indemnización solicitada”. García v. Acevedo, ante, pág. 637.
¡ — 1 HH HH
Es un hecho históricamente incuestionable que toda la legislación liberalizadora aprobada durante la década de *234los años cuarenta (40) relativa a las relaciones paterno fi-liales; la clara intención de los integrantes de la Comisión de la Convención Constituyente encargada del estudio de la Carta de Derechos de "eliminar el estigma jurídico en contra de los hijos habidos fuera del matrimonio” y de co-locar "a todos los hijos respecto de sus padres y respecto del orden jurídico en igualdad de derechos”; la disposición de nuestra Carta de Derechos a los efectos de que todos “los hombres son iguales ante la Ley” (Art. II, Sec. 1, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, pág. 257), y que no se “podrá establecer discrimen alguno por motivo de ... [entre otros]... nacimiento” (id.); la disposición de la Ley Núm. 17 de 20 de agosto de 1952 (31 L.P.R.A. see. 441) de que todos “los hijos tienen respecto a sus padres y a los bienes relic-tos por éstos, los mismos derechos que corresponde a los hijos legítimos”, y la normativa decisión que este Tribunal emitiera en Ocasio v. Díaz, 88 D.P.R. 676 (1963), y su pro-genie, no sólo tuvo el propósito de equiparar desde un punto de vista estrictamente económico-jurídico a los hijos no matrimoniales con los matrimoniales, sino que necesa-riamente tuvo que tener el propósito, o fin primordial, de fomentar la unión en el plano afectivo y familiar. Real-mente nos resulta imposible concebir esta situación de otra manera porque, si así no fuera, meramente seríamos una amalgama, o reguerete, de personas y no un pueblo inte-grado por personas pensantes y sensibles.
Nuestra función y norte, por ende, como tribunal de justicia, que tiene la obligación de fomentar e implementar la política pública del Estado Libre Asociado de Puerto Rico de protección y fortalecimiento de la institución de la familia,(3) debe siempre ser la de promover la unidad entre ese hijo habido fuera de matrimonio y su padre. Rechazamos en consecuencia, la adopción de cualquier norma juris-*235prudencial que tenga el efecto de promover la separación, la discordia y el odio entre ese padre y ese hijo; efecto nocivo que indudablemente tendría el establecimiento de la causa de acción en daños que reconoció el tribunal de instancia.
Dicha norma sería una en abierta contravención de la sabia doctrina establecida, hace más de cuarenta (40) años, en el citado caso Guerra v. Ortiz, ante. No resulta convincente el argumento de que en Guerra v. Ortiz, ante, había una relación paterno filial que proteger y que en el caso de autos no existe al presente relación alguna entre el padre y la hija. Si es que ello. es así, nuestro deber es fomen-tar dicha relación paterno filial; nunca puede ser nuestra función la de acrecentar la separación y discordia entre ellos. La norma que hoy rechazamos le proveería a ese hijo meramente un beneficio económico que es parcial y temporal. La misma posiblemente le impida al hijo la ob-tención de un beneficio mucho mayor y mejor: una relación paterno filial, afectiva y permanente, con su padre.(4)
Por otro lado, debe señalarse que las decisiones que., a manera de excepción de la doctrina establecida en Guerra v. Ortiz, ante, emitiera este Tribunal en los casos Drahus v. Nationwide Mutual Ins. Co., ante, y Fournier v. Fournier, ante, no son aplicables al caso de autos. En cuanto al pri-mero, basta con decir que en casos como el presente la compensación económica al hijo provendría del propio pe-culio del padre y no de una compañía de seguros, hecho que consideró controlante el Tribunal en el caso Drahus v. Nationwide Mutual Ins. Co., ante. En cuanto al caso Fournier v. Fournier, ante, somos del criterio que la situación de hechos presente en dicho caso es una sui generis que es distinguible de la del presente caso. Allí no se trataba me-ramente de una situación en que no existía relación pater-no-filial entre la hija y el padre. Había algo más: el acto *236delictivo del padre de quitarle la vida a la madre de la menor demandante; situación de la cual difícilmente podía nacer y florecer una relación paterno-filial en el futuro. A diferencia del caso Fournier v. Fournier, ante, e indepen-dientemente del hecho de que al presente las relaciones no sean cordiales, en el caso de autos no existe una situación anormal que pueda tener el efecto de impedir un acerca-miento entre el padre y la hija en el futuro.
IV
No podemos avalar la posición contraria; hacerlo sería abrir una peligrosa brecha que permitiría que cualquier hijo, sea matrimonial o no, pudiera demandar en daños y perjuicios a su padre por razón del incumplimiento de éste con cualesquiera de los deberes que le impone el ordena-miento a todo padre. A manera de ejemplo, y sin tener que hacer mucho esfuerzo, se nos ocurre pensar en el padre que —de manera intencional y culposa— incumple con la obli-gación que tiene de alimentar a su hijo; situación que, de-safortunadamente, es común y corriente en nuestro País. Si implantáramos la norma contraria, esos hijos podrían radicar —en adición a la correspondiente demanda por ali-mentos— una acción en daños y perjuicios contra sus padres; situación que, a todas luces, no parece ser una muy deseable desde muchos puntos de vista.
Sobre el derecho de los hijos a radicar dicha acción contra el padre que ha incurrido de manera intencional en la omisión del deber de alimentarlos, a la luz de la norma que hoy rechazamos implantar, no podría haber la menor duda. Recordemos que dicha norma no podría ser limitada por el Tribunal a la situación de hechos que presenta el caso hoy ante nuestra consideración, esto es, al caso exclusivo de hijos habidos fuera de matrimonio que no fueron reconocidos por sus padres en forma dolosa e intencional. Si así se limitara, la norma sería ilegal por *237cuanto establecería una clasificación impermisible que dis-crimina por razón de nacimiento, que resulta violatoria de nuestra Constitución. En este contexto, debe recordarse lo expresado por este Tribunal en Almodóvar v. Méndez Román, 125 D.P.R. 218, 253-254 (1990), a los efectos de que:
... si bien es cierto que el análisis constitucional sobre la igual protección de las leyes tradicionalmente se ha aplicado en el contexto de clasificaciones legislativas, el mismo es igualmente aplicable a clasificaciones establecidas o legitimidas jurisprudencialmente. El examen referente a estas “clasificacio-nes judiciales” resulta procedente por razón de que los derechos constitucionales se reclaman contra el Estado, y la Rama Judicial es uno de los componentes de éste. Véase L.H. Tribe, American Constitutional Law, 2da ed., Nueva York, Ed. Foundation Press, 1988, págs. 1482-1483. (Énfasis suplido.)
V
En síntesis, resolvemos que en nuestra jurisdicción no procede la acción en daños y perjuicios de un hijo, habido fuera del matrimonio, contra su padre por los daños y per-juicios que el hijo pueda haber sufrido con motivo de la negativa injustificada de reconocerlo como tal, ya que la misma atenta contra la clara política pública del Estado Libre Asociado de Puerto Rico de protección y fortaleci-miento de la familia y de los lazos familiares; situación que está revestida de un claro y alto interés público.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Negrón García emitió una opi-nión disidente, a la cual se unieron los Jueces Asociados Señores Hernández Denton y Fuster Berlingeri.

(1) El foro de instancia, en adición, condenó al demandado al pago de la can-tidad de dos mil dólares ($2,000) por concepto de honorarios de abogado, más las costas del proceso.


(2) La demandante Elba María Martínez le imputó al foro de instancia haber errado “al conceder compensación por los daños continuos que sufrió la demandante por solamente el año anterior a la radicación de la demanda”. (Énfasis suplido.) Solicitud de revisión, pág. 2.
Por su parte, el demandado McDougal le imputó al referido foro haber errado:
“[a.] ... al declarar con lugar la reclamación de daños y perjuicios de la recu-rrida basada en la supuesta culpa y negligencia del recurrente por éste no haberla reconocido como su hija legítima.
“[b.] ... al declarar sin lugar la defensa de prescripción, y en su consecuencia condenando al recurrente al pago de una compensación por los supuestos daños y perjuicios irrogados durante el año anterior (1981-82) a la radicación de la demanda.
“[c.] ... al declarar no ha lugar la defensa de incuria.
“[d.] ... cuando condenó al recurrente a pagar honorarios de abogados.” Oposi-ción a solicitud de revisión, págs. 2-3.


(3) Véase Exposición de Motivos de la Ley Núm. 85 de 12 de septiembre de 1990, Leyes de Puerto Rico, págs. 475-485.


(4) Una acción como la que reclama la demandante no tan sólo puede tronchar la posibilidad de una futura relación entre el hijo que demanda y su padre, sino que, además, puede afectar la relación con sus hermanos de padre.